DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 26th, 2021 has been entered. Claims 1-18 remain pending in the application. The Examiner acknowledges the Applicant’s amendments to the limitations in independent claims 1 and 13 in an effort to overcome the 35 USC § 112 and the 35 USC § 103 rejections previously set forth in the Non-Final Office Action mailed January 27th, 2021.  The Applicant’s amendments to the claims have overcome the previous rejections set forth for claims 1-18.
Response to Arguments
The Applicant’s arguments on Page 6 filed April 26th, 2021, with respect to “REMARKS” pertaining to “I. Response to Rejection of Claims 1-18 Under 35.U.S.C. § 112” have been considered and are persuasive.  The previous 35 U.S.C. § 112(b) rejections for claims 1-18 have been withdrawn.
The Applicant’s arguments on Pages 7-9 filed April 26th, 2021, with respect to “REMARKS” pertaining to “II. Response to Rejection of Claims 1-3 and 5-18 Under 35.U.S.C. § 103” have been considered but are moot because there are new grounds of rejection that do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, due to the Applicant’s amendments to claims 1 and 13.

Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claim 13 objected to because of the following informalities:  
Claim 13, line 18: “generate a parsimonious map representation based upon the updated navigation map” appears to be redundant with “generating a parsimonious map representation based upon the updated on-vehicle navigation map” in claim 13, lines 19-20, and it is inconsistent with the format of the analogous limitation of claim 1, lines 17-18.
Claim 13, line 18: “navigation map” should read -- on-vehicle navigation map --, in reference to “an on-vehicle navigation map” in claim 13, line 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 17-18, and claim 13, lines 19-20 recite the limitation “the updated on-vehicle navigation map”. There is insufficient antecedent basis for this limitation in the claim.  In consideration of “an on-vehicle navigation map” in claim 1, line 3, and claim 13, line 4, “updating (update) the on-vehicle navigation map” in claim 1, line 16, and claim 13, line 17, and dependent claims 2-4 and 18 
Claim 13, line 18 recites the limitation “the updated navigation map”. There is insufficient antecedent basis for this limitation in the claim.  In consideration of “an on-vehicle navigation map” in claim 13, line 4, “update the on-vehicle navigation map” in claim 13, line 17, and dependent claim 18 reciting “the updated on-vehicle navigation map”, examiner has interpreted that “the updated navigation map” is intended to be established as -- an updated on-vehicle navigation map --.  Claims 14-18 are rejected for the same reason based on their dependencies on claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0258737; hereinafter Wang, already of record), in view of Zhang et al. (US 10,395,117), further in view of Alam et al. (US 2019/0139403; hereinafter Alam, already of record).
Regarding claim 13, Wang discloses:  A vehicle, (Fig. 1, element 100; and paragraph [0011]: lines 1-7)
comprising: 
 an on-board controller, (Fig. 3, architecture 300; paragraph [0048] lines 1-12; and paragraph [0099], lines 4-7) an extra-vehicle communication system, (paragraph [0074], lines 8-10; and paragraph [0075], lines 6-9 and 14-20:  The wireless link is an extra-vehicle communication system.) a GPS sensor, (paragraph [0054], lines 1-4 and 7-8) a navigation system (Fig. 3, architecture 300 and planning component 322; and paragraph [0063], lines 1-12) that operates employing an on-vehicle navigation map, (paragraph [0011], lines 1-7) and a spatial monitoring system (Fig. 3, architecture 300 and all related sensory components) arranged to determine a linear range, relative speed, and trajectory of a plurality of proximate remote objects, some of which may be semi-dynamic and static objects; (paragraph [0045], lines 10-17; paragraph [0052], lines 1-3; and paragraph [0062], lines 1-7: Range, speed, and trajectory are determined for dynamic and static objects.)
a memory device including an encoded datafile including a first routine arranged to generate a parsimonious … map representation, the first routine executable by the on-board controller to: (Fig. 8, memory 808; and paragraph [0073], lines 6-7: A memory is included in the system.  Paragraph [0076], lines 1-12: The processes of the invention (i.e. generating a parsimonious map representation) are executable by instructions stored in memory on a computer.  File encoding is inherent to data stored on a computer.  Paragraph [0021], lines 4-9; and paragraph [0025], lines 1-4: Maps are created and updated using extracted voxel data, which can be sparse (limited/parsimonious) representations.)
capture, via the spatial monitoring system, a 3D sensor representation of a field of view proximal to the vehicle and an associated GPS location; (Paragraph [0013], lines 15-21: LIDAR sensing (spatial monitoring) is used to represent data in 3D space.  Paragraph [0057], lines 7-13: GPS data is used to locate the vehicle.)
execute feature extraction from the 3D sensor representation; (Paragraph [0012], lines 1-4; paragraph [0016], lines 1-10; and paragraph [0028], lines 8-20: Objects and environment are identified within the 3D mapping.)
execute semantic segmentation of the extracted features from the 3D sensor representation; (paragraph [0016], lines 6-10; and paragraph [0011], lines 25-30: Sensor data is classified with contribution weights, which is semantic segmentation.  Paragraph [0027]: Data is segmented and classified (i.e. semantically segmented).)
… the 3D sensor representation and the associated semantic segmentation; (paragraph [0011], lines 25-30; paragraph [0012], lines 1-4; paragraph [0016], lines 1-10; paragraph [0027]; and paragraph [0028], lines 8-20)
execute context extraction; (paragraph [0020], lines 1-5 and 16-24: Features are classified and extracted as voxels.)
update the on-vehicle navigation map; (paragraph [0020], 16-24: A map is updated using extracted voxel data.)
generate a parsimonious map representation based upon the updated navigation map (same as cited below for the similar limitation)
generating a parsimonious map representation based upon the updated on-vehicle navigation map; (paragraph [0011]-[0012]; paragraph [0021], lines 4-9; and paragraph [0025], lines 1-4: Maps are created and updated using extracted voxel data, which can be sparse (limited/parsimonious) representations.  Maps are created based upon an initial data set and are updated over time.  Paragraph [0011]:  Maps are utilized by the autonomous vehicle, and so they are “on-vehicle” navigation maps.  Paragraph [0011], lines 43-47; and paragraph [0112]: Models/maps that facilitate human interaction are created (i.e. aiding vehicle navigation, simulated environments, and scale models), and data is displayed to a user.  Thus, the generation is visualized and is not simply stored in memory.) wherein the parsimonious map representation includes … semantic labels, (paragraph [0043]) 3D positions, (paragraph [0013]-[0014]: LIDAR and RADAR are used to assign position coordinates to each object data point.)… of the extracted features; and
…
wherein the … controller includes an encoded datafile including a … routine, the … routine executable to perform … a cloud-based navigation map … cloud-based navigation map; (Paragraph [0076], lines 1-12: The processes of the invention (i.e. generating a parsimonious map representation) are executable by instructions stored in memory on a computer.  File encoding is inherent to data stored on a computer.  Paragraph [0116], lines 1-12: Implementation on a computer includes an application server or an Internet server, which is cloud-based technology.) and
wherein the on-board controller is arranged to the control operation of the vehicle based upon the updated on-vehicle navigation map. (paragraph [0011], lines 1-7, and paragraph [0099], lines 1-8: The vehicle is automatically controlled using navigation map data.)
Wang does not disclose:  … 
… HD map representation, …
execute simultaneous location and mapping of the extracted features from the 3D sensor representation and the associated semantic segmentation; 
…
wherein the parsimonious map representation includes feature descriptors, … and vantage points of the extracted features; and
… communicate the parsimonious map representation to a second controller;
… second controller … perform sparse map stitching to update a cloud-based navigation map based upon the parsimonious map representation and update the on-vehicle navigation map based upon the cloud-based navigation map; …
Zhang, in the same field of endeavor, teaches:
execute simultaneous location and mapping of the extracted features from the 3D sensor representation and the associated semantic segmentation; (col. 47, line 60 through col. 48, line 11; and col. 33, lines 5-14: In the creation of 3D (vehicle navigation (col. 5, lines 32-43)) map data, both semantic segmentation at the individual pixel level as well as SLAM are used to identify object features for the creating of the map.  Thus, the SLAM data includes pixel-level semantic segmentation, where SLAM would be used to locate each pixel.) 
…
generating a parsimonious map representation (col. 3, lines 8-12; Fig. 32; and Fig. 33) … wherein the parsimonious map representation includes feature descriptors, (Fig. 33; col. 15, lines 34- semantic labels,  (Fig. 33; col. 15, lines 34-49; and col. 58, lines 7-35: The “bag-of-words” feature descriptors are equivalent to semantic labels.) 3D positions, (col. 33, lines 5-14: Relative and absolute positions of obstacles are determined.) and vantage points (col. 29, lines 44-58; col. 30, lines 4-17 and lines 45-51; and col. 32, line 51 through col. 33, line 14: A “pose” represents a camera view of an obstacle (i.e. vantage points), and data from these different views are combined to refine to 3D representation of the environment.) of the extracted features; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle, the controller, the extra-vehicle communication system, the GPS sensor, the navigation system, the spatial monitoring system, the semantic segmentation, and the 3D map creation of Wang with the SLAM utilized to locate all extracted features, and the specific types of map data of Zhang for the benefit of providing a fast and accurate (i.e. improved) positional awareness of a vehicle (Zhang: col. 5, lines 36-38) environment. (Zhang: col. 1, lines 31-62; and col. 3, line 58 through col. 4, line 29)  The individual methods of Zhang, such as the ones mentioned above, are steps within an overall method that, as a whole, helps to achieve the above mentioned benefits.
Wang in view of Zhang does not disclose:  … 
… HD map representation, …
… communicate the parsimonious map representation to a second controller;
… second controller … perform sparse map stitching to update a cloud-based navigation map based upon the parsimonious map representation and update the on-vehicle navigation map based upon the cloud-based navigation map; …
Alam, in the same field of endeavor, teaches: … generate a … HD map representation, … (paragraph [0018], lines 12-14)
communicate the parsimonious map representation to a second controller; (paragraph [0032], lines 1-12: Rough bounding box (parsimonious) data representing objects is transmitted to cloud infrastructure for further processing.)
wherein the second controller includes an encoded datafile including a second routine, the second routine executable to perform sparse map stitching to update a cloud-based navigation map based upon the parsimonious map representation (paragraph [0049], lines 6-11; paragraph [0051], lines 1-2; and paragraph [0052], lines 1-3: Rough bounding box (parsimonious) data, transmitted from multiple vehicles, is further processed (stitched together) as combined map data by the cloud computing system.) and update the on-vehicle navigation map based upon the cloud-based navigation map; … (Fig. 9; and paragraph [0050], lines 1-7: The vehicle interacts with the server.  The server maintains a map database (cloud-based navigation map), and the vehicle stores a volumetric map with semantic segmentations (on-board vehicle navigation map).  The locally stored vehicle maps are updated based on map updates pushed by the server.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle, the controller, the extra-vehicle communication system, the GPS sensor, the navigation system, the spatial monitoring system, the semantic segmentation, the SLAM, and the 3D map creation of Wang in view of Zhang with the HD map representation, second controller, external sparse map stitching, and local map updates stemming from a central server of Alam for the benefit of overcoming the uncertainties of maps generated by individual vehicles, resulting is a safer system by avoiding obstacle collisions. (Alam: paragraph [0022], lines 1-6 and 11-15; and paragraph [0054], lines 1-14:  Sharing information between a vehicle and an infrastructure leads to more reliable and precise map models for the use of humans and machines.  Specifically, stitching sparse map data from individual vehicles overcomes uncertainties of individual vehicles, resulting in a safer system.)
claim 14, Wang, in view of Zhang, further in view of Alam discloses: the vehicle of claim 13, wherein the second controller (Alam: paragraph [0032], lines 1-12: A second controller is involved.  Fig. 9; and paragraph [0050], lines 1-7: There is exchange of information between the vehicle and server.  The server is equivalent to a cloud-based second controller.) is cloud-based. (Wang: paragraph [0116], lines 1-12)
The same motivation as described in claim 13 above for combining Wang and Zhang with Alam applies to claim 14.
Regarding claim 15, Wang, in view of Zhang, further in view of Alam discloses: the vehicle of claim 13, wherein the second controller (Alam: paragraph [0032], lines 1-12) comprises a remotely located back office controller. (Wang: paragraph [0117], lines 5-9: A distributed computing environment where tasks are performed by remote processing devices that are linked through a network is equivalent to a remotely located back office controller.)
The same motivation as described in claim 13 above for combining Wang and Zhang with Alam applies to claim 15.
Regarding claim 16, Wang, in view of Zhang, further in view of Alam discloses: the vehicle of claim 13, … the on-vehicle navigation map … (Wang: paragraph [0011], lines 1-7)
Wang does not disclose: … a high-definition navigation map.
Alam, in the same field of endeavor, teaches: … wherein the on-vehicle navigation map comprises a high-definition navigation map. (paragraph [0018], lines 12-14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system and the on-vehicle navigation map of Wang in view of Alam with the high-definition navigation map of Alam for the benefit of creating a safer system through better identification of road layouts and obstructions.  (Alam: paragraph [0002], lines 1-3)
claim 17, Wang, in view of Zhang, further in view of Alam discloses: the vehicle of claim 13, wherein the first routine being executable to capture, via the spatial monitoring system, a 3D sensor representation of a field of view proximal to the vehicle (Wang: Fig. 3, architecture 300; paragraph [0045], lines 10-17; paragraph [0052], lines 1-3; and paragraph [0062], lines 1-7) comprises the first routine executable to capture a 3D sensor representation that is forward of the vehicle.  (Wang: Fig. 2, sensor 118 and image 104: Sensors are depicted on the front of the vehicle, capturing an image from a forward facing view of the rear of another vehicle.)
Regarding claim 18, Wang, in view of Zhang, further in view of Alam discloses: the vehicle of claim 13, wherein the vehicle includes an autonomous operating system, (Wang: paragraph [0099], lines 1-8) and wherein controlling operation of the vehicle based upon the updated on-vehicle navigation map comprises controlling the autonomous operating system based upon the updated on-vehicle navigation map. (Wang: paragraph [0011], lines 1-7: The vehicle is automatically controlled using updated navigation map data (cleaned existing maps and/or adding semantic information to maps).)
Regarding claim 5, Wang, in view of Zhang, further in view of Alam discloses: the method of claim 1, … the … controller … a cloud-based navigation map based upon the parsimonious map representation … (Wang: paragraph [0116], lines 1-12: Discloses a cloud-based controller. Wang: paragraph [0021], lines 4-9; and paragraph [0025], lines 1-4: Maps are created and updated using extracted voxel data, which can be sparse (limited/parsimonious) representations.)
Wang in view of Zhang does not disclose: … wherein executing, via the second controller, sparse map stitching to update a cloud-based navigation map based upon the parsimonious map representation comprises executing a progressive relocalization scheme.
Alam, in the same field of endeavor, teaches: … wherein executing, via the second controller, (paragraph [0032], lines 1-12) sparse map stitching to update a cloud-based navigation map based upon the parsimonious map representation (paragraph [0049], lines 6-11; paragraph [0051], lines 1-2; and paragraph [0052], lines 1-3) comprises executing a progressive relocalization scheme. (paragraph [0050], lines 1-8: Since the map update frequency can be set with a timer, the infrastructure is capable of transmitting data to relocalize the vehicle in steps/progressively.)
The same motivation as described in claim 13 above for combining Wang and Zhang with Alam applies to claim 5, with the additional rationale that a localization map update timer is one feature that is taught by Alam for the support of the information sharing in order to achieve the benefits of the overall method.
Regarding claim 6, Wang, in view of Zhang, further in view of Alam discloses: the method of claim 1, … the … controller … a cloud-based navigation map based upon the parsimonious map representation … (Wang: paragraph [0116], lines 1-12; paragraph [0021], lines 4-9; and paragraph [0025], lines 1-4.)
Wang in view of Zhang does not disclose: … wherein executing, via the second controller, sparse map stitching to update a cloud-based navigation map based upon the parsimonious map representation comprises executing the sparse map stitching employing a sparse representation of a map segment.
Alam, in the same field of endeavor, teaches: … wherein executing, via the second controller, (paragraph [0032], lines 1-12) sparse map stitching to update a cloud-based navigation map based upon the parsimonious map representation comprises executing the sparse map stitching employing a sparse representation of a map segment. (paragraph [0049], lines 6-11; paragraph [0051], lines 1-2; and paragraph [0052], lines 1-3: The cloud infrastructure (second controller) stitches together individual sparse representations of a map segment, with one example being “pixels (e.g., a bounding box) containing unidentifiable objects such as the bicycle 130…”.)

Regarding claim 7, Wang, in view of Zhang, further in view of Alam discloses: the method of claim 1, … the … controller … a cloud-based navigation map based upon the parsimonious map representation … (Wang: paragraph [0116], lines 1-12; paragraph [0021], lines 4-9; and paragraph [0025], lines 1-4.)
Wang in view of Zhang does not disclose: … wherein executing, via the second controller, sparse map stitching to update a cloud-based navigation map based upon the parsimonious map representation comprises executing a one-shot relocalization scheme.
Alam, in the same field of endeavor, teaches: … wherein executing, via the second controller, (paragraph [0032], lines 1-12) sparse map stitching to update a cloud-based navigation map based upon the parsimonious map representation (paragraph [0049], lines 6-11; paragraph [0051], lines 1-2; and paragraph [0052], lines 1-3) comprises executing a one-shot relocalization scheme. (paragraph [0050], lines 1-8: Since the map update frequency can be set with a timer, the infrastructure is capable of transmitting data to relocalize the vehicle one time only (“one-shot”).)
The same motivation as described in claim 13 above for combining Wang and Zhang with Alam applies to claim 7, with the additional rationale that a localization map update timer is one feature that is taught by Alam for the support of the information sharing in order to achieve the benefits of the overall method.
Regarding claim 8, Wang, in view of Zhang, further in view of Alam discloses: the method of claim 1, wherein executing the simultaneous location and mapping of the extracted features (Zhang: col. 33, lines 5-11) from the 3D sensor representation and the associated semantic segmentation (Wang: paragraph [0016], lines 6-10; paragraphs [0011]-[0012]; and paragraph [0027]) comprises adding semantic segmentation (Wang: paragraph [0038]: The semantically segmented voxels are used to the simultaneous localization and mapping (SLAM) to the on-vehicle navigation map. (Zhang: col. 47, line 60 through col. 48, line 11; and col. 33, lines 5-14: In the creation of 3D (vehicle navigation (col. 5, lines 32-43)) map data, both semantic segmentation at the individual pixel level as well as SLAM are used to identify object features for the creating of the map.  Thus, the SLAM data includes pixel-level semantic segmentation, where SLAM would be used to locate each pixel.)
The same motivation as described in claim 13 above for combining Wang with Zhang applies to claim 8.
Regarding claims 1 and 2, the claims recite analogous limitations to claim 13 above, and are therefore rejected on the same premise.
Regarding claim 3, the claim recites analogous limitations to claim 18 above, and is therefore rejected on the same premise.
Regarding claim 9, the claim recites analogous limitations to claim 14 above, and is therefore rejected on the same premise.
Regarding claim 10, the claim recites analogous limitations to claim 15 above, and is therefore rejected on the same premise.
Regarding claim 11, the claim recites analogous limitations to claim 17 above, and is therefore rejected on the same premise.
Regarding claim 12, the claim recites analogous limitations to claim 16 above, and is therefore rejected on the same premise.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Zhang, further in view of Alam, as applied to claims 1-3, and 5-18 above, and still further in view of Sachdeva et al. (US 2019/0197778; hereinafter Sachdeva, already of record).
claim 4, Wang, in view of Zhang, further in view of Alam discloses: the method of claim 1, wherein generating a parsimonious map representation based upon the updated on-vehicle navigation map … (Wang: paragraph [0011]-[0012]; paragraph [0021], lines 4-9; and paragraph [0025], lines 1-4)
Wang, in view of Zhang, further in view of Alam does not disclose: … comprises executing a feature selection and a utility prioritization capability. 
Sachdeva, in the same field of endeavor, teaches: … wherein generating a parsimonious map representation … comprises executing a feature selection and a utility prioritization capability. (paragraph [0010], lines 1-14; and paragraph [0101], lines 8-20: A user can manually select objects and map features to define them and give them priority for processing.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and generating a parsimonious map representation of Wang, in view of Zhang, further in view of Alam with the executing a feature selection and a utility prioritization capability of Sachdeva for the benefit of supporting the generation of training data, improving the vehicle’s perception component, and leading to safe control and operation of the vehicle by way of better surroundings perception. (Sachdeva: paragraph [0002], lines 1-6; and paragraph [0007], lines 1-7: User selection and isolation of map features is a tool that helps to generate training data for map models that control or operate autonomous vehicles, which improves a vehicle's perception component and leads to safe control and operation of the vehicle.)
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Shtukater et al. (US 2014/0172296) teaches the mapping of indoor environment using SLAM technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/6/2021